Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Amendment Entry
Applicant’s response to the Office Action mailed 9/3/20 is acknowledged (paper filed 2/2/21). In the amendment filed therein claims 1, 5, 6, 8, 16, 17, 18, and 23 were modified. New claims 27 was added while claims 4, 7, 14, 15, and 24-26 were canceled. 
Claims 5-6, 11-13, 18-19, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/14/20. 
3.	Currently claims 1-3, 8-10, 16-17, 20-21, 23 and 27 are under consideration.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.






I.	Claim(s) 1-3, 16-17, 20, 21, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesselberth (WO 2013/112745 A1 – IDS filed 12/6/19) in view of Havranek et al. (US 2014/0273004 A1).
Hesselberth discloses methods of identifying peptide sequences by single
-molecule detection (SMD) of fluorophore-labeled peptides. See abstract. With respect to differential detections; section 0022, teaches that the peptide identification and sequencing methods can comprise differential labeling of amino acids of a peptide. The identification and sequences method comprises the attachment of a peptide to a surface; imaging of a peptide by single molecule detection; cleavage of a peptide by Edman degradation, enzymatic digestion or chemical digestion; post-cleavage imaging of a peptide by single-molecule detection; and determination of peptide identity or sequence based on changes in the peptide image pre-cleavage and post-cleavage. 
By spatially separating the sequencing process and observing sequencing reactions independently, extremely large numbers of molecules can be analyzed simultaneously. Section 0006
The differential labeled amino acids include fluorescent labels that are specific to an amino acid type. See sections 0054 and 0075.  The terminal amino acid residue can be a C-terminal or a N-terminal. For example, see section 0057 and 0094. The peptides are covalently labeled with differentially label types of amino acid side chains. The disclosure describes peptide sequencing and identification methods that do not comprise utilizing affinity reagents (e.g. antibodies). 


(Claims 1-3).   
In some embodiments, SMD may be performed using immobilized peptides that are derivatized with amino acid-reactive fluorescent dyes. Following derivatization, the peptides will be immobilized on a solid surface (e.g. silicon, glass and/or quartz) and subjected to multiple rounds of Edman degradation. Section 0099 The inclusion of a conjugate at the C-terminal end of the peptide to allow for immobilization to a substrate is taught at least in section 00101. “a hydrazino-nicotinamide moiety (conjugate) is incorporated at its C-terminus, facilitating chemoselective immobilization on 4-formylbenzamide-coated cover slips” (substrate). (Claim 23)
The SMD method can be utilized to identify peptides sequences in database such as UniProt (section 0083-0084, and 0096) and with machine/algorithm analysis (sections 00106, 00108, and 00113). (Claims 20 and 21).
Additionally the SMD method is taught to be useful in the analysis of a plurality of peptides. (Sections 0091, 0093, 00117-00127 – reading on claims 16 and 17) 
 	Hesselberth (WO 2013/112745 A1) differs from the instant invention in not specifically teaching a single probe that exhibits different fluorescent spectral properties when conjugated to different amino acids.	

The method of Havranek et al. possess attractive features relative to mass spectrometry. Because detection operates at the single molecule level, this method will have excellent dynamic range, and will be appropriate for extremely small amounts of sample. Furthermore, the digital nature of the detection produces inherently quantitative data. Finally, because all steps can be carried out in neutral aqueous buffer, post-translation modifications (e.g., phosphorylations) remain stable and available for analysis. Section 0102.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize a single probe that exhibits different fluorescent spectral properties when conjugated to different amino acids as taught by Havranek et al. in the method of Hesselberth because Havranek et al. demonstrated that the method operates at the single molecule level, will have excellent dynamic range, and will be appropriate for extremely small amounts of sample. The digital nature of the detection produces inherently quantitative data. 


II.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesselberth (WO 2013/112745 A1 – IDS filed 12/6/19) in view of Havranek et al. (US 2014/0273004 A1) and further in view of Urano et al. (Optics in the Life Sciences, OSA Publishing, Optical Molecular probes, Imaging and Drug Delivery 2015, Vancouver Canada, 12-15 April 2015).
	Please see Hesselberth (WO 2013/112745 A1 – IDS filed 12/6/19) in view of Havranek et al. (US 2014/0273004 A1) as set forth above.
	Hesselberth (WO 2013/112745 A1)  in view of Havranek et al. (US 2014/0273004 A1) differs from the instant invention in not specifically teaching a probe comprising hydroxymethyl rhodamine green (HMRG). 
	However, Urano et al. demonstrated that HMGR strongly fluoresces and can be utilized for novel fluorogenic probes/aminopeptidase-sensitive probes that are applicable in living cells. 
The researchers developed a first-in-class spontaneously blinking fluorophore for single molecule localization microscopy (SLM) imaging to construct super-resolution images. 
The precisely designed spontaneously blinking fluorophore has a potential to expand the application of SLM deep into the cells and to track the motion of certain structure in living cells. See abstract. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to include HMRG in the labeling probe taught by Hesselberth  in view of Havranek et al. (US 2014/0273004 A1) because Urano et al. demonstrated that HMG probes can be used in living cells, offer great practical advantages; including high sensitivity and rapid response (owing to regulation of fluorescence at a single reactive site), as well as resistance to photobleaching. Pages 1-2 section 1.
One skilled in the art would have been motivated to employ the HMRG probes taught by Urano et al. in cleavage methods as a means to conserve fluorescent expression until the sample is cleaved; thereby reducing label quenching when an assay is not conducted. 



Please Note: Examiner was unable to ascertain if the present claims were previously restricted in previous applications cited in the Obviousness Double Patenting rejections herein. Applicant is invited to show support of any restriction requirements that would invalidate the instant ODP rejections.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-3, 16-17, 20, 21, 23 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,566,335 in view of Hesselberth (WO 2013/112745 A1 – IDS filed 12/6/19) and Havranek et al. (US 2014/0273004 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of sequencing a polypeptide by selectively binding N-terminal amino acid or derivative. 
The claims in U.S. Patent No. 9,566,335 differ from the instant invention in not specifically reciting probes exhibiting different spectral properties. 
However, Hesselberth discloses methods of identifying peptide sequences by single-molecule detection (SMD) of fluorophore-labeled peptides. See abstract. With respect to differential detections; section 0022, teaches that the peptide identification and sequencing methods can comprise differential labeling of amino acids of a peptide. 

Hesselberth (WO 2013/112745 A1) differs from the instant invention in not specifically teaching a single probe that exhibits different fluorescent spectral properties when conjugated to different amino acids.	
However, Havranek et al. disclose a method for iterative polypeptide analysis wherein: (a)    polypeptides are contacted with fluorescent probes (NAABs = N-terminal amino acid binders); (b) the fluorescence of the NAAB bound to the N-terminal amino acid is detected; (c)  the N-terminal amino acid is identified based on the fluorescence detected in (b); (d) the NAAB is removed from the polypeptide; (e)    the N-terminal amino acid is cleaved from the polypeptide; (f) steps (a) to (f) are repeated; fhe fluorophores in the NAABs are not limited and they can be, e.g., Cy3 and Cy5 (cyanine dyes). See sections 0083-0093. 
The method of Havranek et al. possess attractive features relative to mass spectrometry. Because detection operates at the single molecule level, this method will have excellent dynamic range, and will be appropriate for extremely small amounts of sample. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize a single probe that exhibits different fluorescent spectral properties when conjugated to different amino acids as taught by Havranek et al. in the method of Hesselberth because Havranek et al. demonstrated that the method operates at the single molecule level, will have excellent dynamic range, and will be appropriate for extremely small amounts of sample. The digital nature of the detection produces inherently quantitative data. And because all steps can be carried out in neutral aqueous buffer, post-translation modifications (e.g., phosphorylations) remain stable and available for analysis. Section 0102.
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to include differential labeling amino acids as taught by Hesselberth in the method of U.S. Patent No. 9,566,335 because Hesselberth taught that spatially separating the sequencing process and observing sequencing reactions independently, extremely large numbers of molecules can be analyzed simultaneously. Section 0006. While Havranek et al. allowed for the assay measurements at the single molecule level. Section 0102.



s 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,566,335 in view of Hesselberth (WO 2013/112745 A1 – IDS filed 12/6/19) and Havranek et al. (US 2014/0273004 A1) and further in view of Urano et al. (Optics in the Life Sciences, OSA Publishing, Optical Molecular probes, Imaging and Drug Delivery 2015, Vancouver Canada, 12-15 April 2015).
	Please see U.S. Patent No. 9,566,335 in view of Hesselberth and Havranek et al. (US 2014/0273004 A1) as set forth above.
U.S. Patent No. 9,566,335 in view of Hesselberth and Havranek et al. (US 2014/0273004 A1) differ from the instant invention in not specifically teaching a probe comprising hydroxymethyl rhodamine green (HMRG). 
	However, Urano et al. demonstrated that HMGR strongly fluoresces and can be utilized for novel fluorogenic probes/aminopeptidase-sensitive probes that are applicable in living cells. The researchers developed a first-in-class spontaneously blinking fluorophore for single molecule localization microscopy (SLM) imaging to construct super-resolution images. 
The precisely designed spontaneously blinking fluorophore has a potential to expand the application of SLM deep into the cells and to track the motion of certain structure in living cells. See abstract. 
Ac-HMRG is colorless and non-fluorescent, whereas HMRG is strongly fluorescent. Based on these findings, Urano et al. established a general design strategy to develop highly sensitive fluorescence probes for proteases and glycosidases, by replacing the acetyl group of Ac-HMRG with a substrate moiety of the target enzyme. 
The probes were almost non-fluorescent due to the formation of spirocyclic structure, but were converted efficiently to highly fluorescent HMRG by the target enzymes. The probes can be used in living cells, offer great practical advantages; including high sensitivity and rapid response (owing to regulation of fluorescence at a single reactive site), as well as resistance to photobleaching. Pages 1-2 section 1.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to include HMRG in the labeling probe taught by Urano et al. in the method as claimed in U.S. Patent No.9,566,335 in view of Hesselberth and Havranek et al. (US 2014/0273004 A1) because Urano et al. demonstrated that HMG probes can be used in living cells, offer great practical advantages; including high sensitivity and rapid response (owing to regulation of fluorescence at a single reactive site), as well as resistance to photobleaching. Pages 1-2 section 1.
One skilled in the art would have been motivated to employ the HMRG probes taught by Urano et al. in cleavage methods as a means to conserve fluorescent expression until the sample is cleaved; thereby reducing label quenching when an assay is not conducted. In other words, labeling a protein of interest then subsequently monitoring cleavage and sequencing may result in a change of fluorescent due to decay and not the comparative spectral properties (i.e. measurement/detection of interest). 

s 1-3, 16-17, 20, 21, 23 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,481,162 in view of Hesselberth (WO 2013/112745 A1 – IDS filed 12/6/19) and Havranek et al. (US 2014/0273004 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of sequencing a polypeptide by selectively binding N-terminal amino acid or derivative. 
The claims in U.S. Patent No. 10,481,162 differ from the instant invention in not specifically reciting probes exhibiting different spectral properties. 
However, Hesselberth discloses methods of identifying peptide sequences by single-molecule detection (SMD) of fluorophore-labeled peptides. See abstract. With respect to differential detections; section 0022, teaches that the peptide identification and sequencing methods can comprise differential labeling of amino acids of a peptide. The identification and sequences method comprises the attachment of a peptide to a surface; imaging of a peptide by single molecule detection; cleavage of a peptide by Edman degradation, enzymatic digestion or chemical digestion; post-cleavage imaging of a peptide by single-molecule detection; and determination of peptide identity or sequence based on changes in the peptide image pre-cleavage and post-cleavage. By spatially separating the sequencing process and observing sequencing reactions independently, extremely large numbers of molecules can be analyzed simultaneously. Section 0007.

However, Havranek et al. disclose a method for iterative polypeptide analysis wherein: (a)    polypeptides are contacted with fluorescent probes (NAABs = N-terminal amino acid binders); (b) the fluorescence of the NAAB bound to the N-terminal amino acid is detected; (c)  the N-terminal amino acid is identified based on the fluorescence detected in (b); (d) the NAAB is removed from the polypeptide; (e)    the N-terminal amino acid is cleaved from the polypeptide; (f) steps (a) to (f) are repeated; fhe fluorophores in the NAABs are not limited and they can be, e.g., Cy3 and Cy5 (cyanine dyes). See sections 0083-0093. 
The method of Havranek et al. possess attractive features relative to mass spectrometry. Because detection operates at the single molecule level, this method will have excellent dynamic range, and will be appropriate for extremely small amounts of sample. 
Furthermore, the digital nature of the detection produces inherently quantitative data. Finally, because all steps can be carried out in neutral aqueous buffer, post-translation modifications (e.g., phosphorylations) remain stable and available for analysis. Section 0102.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize a single probe that exhibits different fluorescent spectral properties when conjugated to different amino acids as taught by Havranek et al. in the method of Hesselberth because Havranek et al. 
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to include differential labeling amino acids as taught by Hesselberth in the method of U.S. Patent No. 10,481,162 because Hesselberth taught that spatially separating the sequencing process and observing sequencing reactions independently, extremely large numbers of molecules can be analyzed simultaneously. Section 0006. While Havranek et al. allowed for the assay measurements at the single molecule level. Section 0102.

10.	Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,481,162 in view of Hesselberth (WO 2013/112745 A1 – IDS filed 12/6/19) and Havranek et al. (US 2014/0273004 A1) and further in view of Urano et al. (Optics in the Life Sciences, OSA Publishing, Optical Molecular probes, Imaging and Drug Delivery 2015, Vancouver Canada, 12-15 April 2015).
	Please see U.S. Patent No. 10,481,162 in view of Hesselberth and Havranek et al. (US 2014/0273004 A1) as set forth above.

	However, Urano et al. demonstrated that HMGR strongly fluoresces and can be utilized for novel fluorogenic probes/aminopeptidase-sensitive probes that are applicable in living cells. The researchers developed a first-in-class spontaneously blinking fluorophore for single molecule localization microscopy (SLM) imaging to construct super-resolution images. 
The precisely designed spontaneously blinking fluorophore has a potential to expand the application of SLM deep into the cells and to track the motion of certain structure in living cells. See abstract. 
Ac-HMRG is colorless and non-fluorescent, whereas HMRG is strongly fluorescent. Based on these findings, Urano et al. established a general design strategy to develop highly sensitive fluorescence probes for proteases and glycosidases, by replacing the acetyl group of Ac-HMRG with a substrate moiety of the target enzyme. Specific cleavage of the substrate moiety in the non-fluorescent probe by the target enzyme generates a strong fluorescence signal. The probes were almost non-fluorescent due to the formation of spirocyclic structure, but were converted efficiently to highly fluorescent HMRG by the target enzymes. The probes can be used in living cells, offer great practical advantages; including high sensitivity and rapid response (owing to regulation of fluorescence at a single reactive site), as well as resistance to photobleaching. Pages 1-2 section 1.
prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to include HMRG in the labeling probe taught by Urano et al. in the method as claimed in U.S. Patent No.10,481,162 in view of Hesselberth and Havranek et al. (US 2014/0273004 A1) because Urano et al. demonstrated that HMG probes can be used in living cells, offer great practical advantages; including high sensitivity and rapid response (owing to regulation of fluorescence at a single reactive site), as well as resistance to photobleaching. Pages 1-2 section 1.
One skilled in the art would have been motivated to employ the HMRG probes taught by Urano et al. in cleavage methods as a means to conserve fluorescent expression until the sample is cleaved; thereby reducing label quenching when an assay is not conducted. In other words, labeling a protein of interest then subsequently monitoring cleavage and sequencing may result in a change of fluorescent due to decay and not the comparative spectral properties (i.e. measurement/detection of interest). 
Response to Arguments 
	Applicant contends that the cited art does not teach a single probe that exhibits different fluorescent spectral properties when conjugated to different amino acids. This argument was carefully considered and found persuasive. The reference to Havranek et al. (US 2014/0273004 A1) has been added to teach this limitation. 
11.	For reasons aforementioned, no claims are allowed.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
5/8/21

/LISA V COOK/Primary Examiner, Art Unit 1642